MEMORANDUM OF DECISION.
The defendant appeals from two orders of the Superior Court, Penobscot County, denying his motions for a new trial after convictions in two separate prosecutions, the former for arson and the latter for arson, conspiracy to commit arson and solicitation of arson.1 The defendant filed both new trial motions pursuant to M.R. Crim.P. 33, on the grounds of newly discovered evidence. We will disturb the findings of the Superior Court only to correct clear error. State v. Lord, 458 A.2d 432, 433 (Me.1983).
The gravamen of the defendant’s assertion that he deserves two new trials is the allegation that, in both prosecutions, false testimony by an expert witness for the prosecution materially affected the outcome of the trial to the detriment of the defendant. The presiding justices, however, after a joint hearing on the motions for a new trial, found that the testimony complained of was at most inadvertently and insubstantially misstated and possibly inaccurate on some points concerning the expert’s qualifications, and not false or perjured testimony. These justices further found that the evidence involving these inaccuracies was merely impeaching and would not have affected the result of the two trials. See State v. Ruybal, 408 A.2d *6271284, 1287-89 (Me.1979). A careful review of the record shows that these findings are not clearly erroneous. Accordingly, because the defendant has presented no cognizable basis for new trials in these two cases, we deny the appeal.
The entry is:
Judgments affirmed.
All concurring.

. This Court ordered the consolidation of the two cases for the purposes of this appeal. For a more detailed procedural history of these cases, see State v. Spearin, 467 A.2d 173 (Me.1983).